Citation Nr: 0323971	
Decision Date: 09/15/03    Archive Date: 09/23/03

DOCKET NO.  96-36 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for prostate cancer.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1957 to 
November 1977.  

This case comes to the Board of Veterans' Appeals (Board) 
from a May 1996 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Jackson, Mississippi. 

The veteran had a personal hearing with a hearing officer at 
the RO in September 1996.  The Board remanded the veteran's 
claim to the RO in February 2001.  In March 2003, the Board 
further developed the veteran's claim for entitlement to 
service connection for prostate cancer in order to obtain 
additional treatment records as well as a VA examination.  
See 38 C.F.R. §§ 19.9(a)(2); 20.903 (2002).   


FINDING OF FACT

In June 2003, prior to the promulgation of a decision in the 
appeal, the Board received notification from the appellant 
that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of the issue on Substantive 
Appeal by the appellant have been met.  38 U.S.C.A. § 
7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2002); 68 Fed. Reg. 13235-36 (March 19, 2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

In a June 2003 written statement, the veteran noted that he 
wanted to "withdraw" his appeal and that he would no longer 
pursue "any further action regarding this matter".  

Under 38 U.S.C.A. § 7105 (West 2002), the Board may dismiss 
any appeal which fails to allege specific error of fact or 
law in the determination being appealed.  A substantive 
appeal may be withdrawn in writing at any time before the 
Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) 
(2002).  Section 20.204 has been amended to delete the 
requirement of express written consent of the appellant when 
a representative withdraws an appeal filed personally by the 
appellant.  See 68 Fed. Reg. 13235-36 (March 19, 2003).  As 
the appellant filed the withdrawal of the appeal himself, 
this revision does not apply to this case.

Based upon the veteran's statement submitted in June 2003, 
the Board finds that the appellant has withdrawn his appeal 
and, hence, there remain no allegations of errors of fact or 
law for appellate consideration.  Accordingly, the Board does 
not have jurisdiction to review the appeal and it is 
dismissed without prejudice.


ORDER

The appeal is dismissed.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

